I concur in the conclusion reached by the chief justice *Page 602 
and agree with the principles upon which that conclusion is based. I seriously doubt, however, whether the rule laid down inWagner v. Wagner and other cases involving similar facts is in conflict with the rule announced in the cases cited by the chief justice in support of his opinion. If the facts in the instant case were the same as those in the Wagner case I should be inclined to think that the Wagner case, with which the chief justice disagrees, was correctly decided.